       Case: 4:19-mj-06245-PLC Doc. #: 7 Filed: 08/16/19 Page: 1 of 2 PageID #: 9


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


  UNITED STATES OF AMERICA,                          )
                                                     )
                          Plaintiff,                 )
                                                     )
  v.                                                 )    No:       4:19 MJ 6245 PLC
                                                     )
  MALIK ROSS,                                        )
                                                     )
                          Defendant.                 )

        SUPPLEMENTAL MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Allison H. Behrens, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, 3141, et seq.

In support of this Motion, the United States of America states as follows:

       1.   On August 13, 2019, the United States filed its initial Motion for Pretrial Detention and

Hearing in this matter.

       2.   The United States charges that defendant did embezzle, purloin, and willfully misapply

more than $1,000.00 of United States currency in violation of Title 18, United States Code, Section

656.

       3.   There is a serious risk that the defendant will flee.

       4.   Defendant’s criminal history and the nature and circumstances of the offense charged,

establish that there is a serious danger to the community that would be posed by the defendant’s release.
      Case: 4:19-mj-06245-PLC Doc. #: 7 Filed: 08/16/19 Page: 2 of 2 PageID #: 10


       5.   Defendant admitted to firing a gunshot that killed a seven-year-old child within the City of

St. Louis on August 12, 2019.

       6. Accordingly, there are no conditions or combination of conditions which will reasonably

assure the appearance of the defendant as required, and the safety of any other person and the

community.

       WHEREFORE, the United States requests this Court to order Defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.




                                                        Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney

                                                        /s/ Allison H. Behrens
                                                        ALLISON H. BEHRENS, #38482MO
                                                        Assistant United States Attorney
